Citation Nr: 0714169	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-38-255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral pes planus currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a back disability, 
claimed as secondary to the service-connected disability of 
bilateral pes planus.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969 and August 1979 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
increased disability rating for bilateral pes planus and 
service connection for a back disability, claimed as 
secondary to the service-connected disability of bilateral 
pes planus.

The issue of an increased disability rating for bilateral pes 
planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing a 
diagnosis of a back disorder.

2.  A back disorder was not manifested during service and is 
not etiologically related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
duty military service; and is not proximately due to or the 
result of any service-connected disability. 38 U.S.C.A. §§ 
1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information p provided to the veteran in a letters from 
the RO dated in September 2004 and March 2006.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in evidence in his possession that would support 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

While the notice provided to the veteran was not given prior 
to the initial adjudication of his claim, it was provided 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Moreover, it appears that all necessary 
development has been completed.  Significantly, the veteran 
has not identified, nor does the record show, any outstanding 
additional existing evidence necessary for a fair 
adjudication of the claim.  Thus, any failure in the timing 
or language of the VCAA notice by VA constitutes harmless 
error.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

The veteran contends he developed a back disorder as a result 
of his service-connected pes planus disorder.  The Board has 
considered his contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

Service medical records are negative for evidence of a back 
injury or trauma, or treatment for a back disorder; and do 
not otherwise reflect a diagnosed back disorder.  These 
records do include a May 1983 Report of Medical History form 
upon which the veteran indicated he had recurrent back pain.  
The May 1983 physical examination conducted for separation 
purposes does not reflect a diagnosis of any back disorder.  
It does however; note recurrent back pain existed prior to 
extended active duty (EAD).

In support of his claim, the veteran submitted July 2002 
correspondence from Dr. S. who indicated he saw the veteran 
in August 2001.  Dr. S. provided a diagnosis of foot buckling 
pain deformation/feet disability.  Dr. S. further indicated 
that this deformity causes a false positioning in the spine, 
causing pain in the lower back.  The foot deformity makes an 
orthotic shoe-inlay necessary.  

The veteran underwent a VA examination in August 2002, during 
which he stated that his feet hurt and were very painful, 
which then caused his back to hurt also.  Upon observation 
however, the veteran had normal gait, posture, and carriage.  
X-rays of the lumbar spine were normal.  The examiner did not 
diagnose a back disorder.

The veteran submitted written statements in which he 
described having back pain which he believed was secondary to 
his bilateral pes planus.  Additional post-service private 
medical records from Dr. M., dated in November 2005; and the 
US Navy Medical Clinic, dated in April 2005 and April 2006, 
are negative for evidence of a diagnosed back disorder.  

Based upon the evidence of record, the Board finds that 
service connection for a back disability, claimed as 
secondary to the service connected bilateral pes planus 
disability, is not warranted.  Congress has specifically 
limited entitlement to service- connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-
144 (1992).  

In the present case, there is no competent medical evidence 
of a presently diagnosed back disorder.  The Board notes that 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
August 2001 opinion from Dr. S. may appear to support the 
veteran's contention of secondary service connection, the 
claim must nevertheless be denied as Dr. S. does not provide 
a diagnosis of a back disorder.  Moreover, x-rays from the 
May 2002 VA examination revealed the veteran's lumbar spine 
was normal.  There is no other medical evidence of record 
which establishes a current back disability, much less one 
that is caused by the service-connected pes planus 
disability.

Although the veteran is competent to report evidence of 
visible symptoms such as back pain, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  There is no indication 
in the record that the veteran possesses specialized medical 
knowledge which would render him capable of diagnosing a 
physiological back disorder, thus his opinion is not 
probative.  Thus, without a diagnosed disability of the back, 
an award of service connection is not permitted.  Brammer, 3 
Vet. App. 223 (1992).

In conclusion, the evidence fails to establish a current back 
disability. As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for a back disability, claimed as 
secondary to the service-connected disability of bilateral 
pes planus, is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in September 2004 and February 2005.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The veteran is service-connected for a bilateral pes planus 
disability with an evaluation of 20 percent.  He contends 
that his disability has increased in severity.

The veteran underwent a VA examination in May 2002.  The 
Board notes that not only is this examinations stale, as it 
is five years old, the examination was conducted without the 
benefit of the veteran's claims file.  As such, the 
examination is not adequate for rating purposes.  The duty to 
assist may require "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

Further, the Court has held that in evaluating a service-
connected disability, functional loss due to pain under 
38 C.F.R. § 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered, including 
use during flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995).  This assessment was not performed.  

Therefore, while the Board regrets any further delay in this 
case, in light of these circumstances, the veteran must be 
afforded another VA examination for evaluation of the issue 
on appeal.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment for all 
medical care providers, VA or non-VA that 
treated him for his bilateral pes planus 
since May 2002.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
that regard, in order that they are 
provided the opportunity to obtain and 
submit those records for VA review.

2.  The veteran should be afforded a VA 
podiatry examination to determine the 
current severity of his bilateral pes 
planus.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the podiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner is to indicate 
which of the following (a), (b), or (c) 
best describes the impairment of the 
feet.

(a) Pronounced impairment, with marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo Achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.

(b) Severe impairment, with objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, characteristic 
callosities.

(c) Moderate impairment, weight-bearing 
line over or medial to great toe, inward 
bowing of the tendo achillis, pain on 
manipulation and use of the feet.

The physician is also to indicate, if 
possible, whether there is any functional 
loss due to pain, including use during 
flare-ups, or functional loss due to 
weakness, fatigability, or 
incoordination.  Adequate reasons and 
bases are to be provided in the opinion. 

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


